Case 2:19-cv-01116-TSZ Document 16-1 Filed 08/20/19 Page 1 of 13




         Exhibit A
           Case 2:19-cv-01116-TSZ Document 16-1 Filed 08/20/19 Page 2 of 13




       KIM D. STEPHENS, P.S.
       k s t e p he n s@ t ou s ley. c o m




                                              Curriculum Vitae

                                             KIM D. STEPHENS
Professional Experience

Kim concentrates his practice on commercial, real property and class action litigation. He has a broad
range of experience litigating condemnation, environmental, construction, products liability, and
securities matters, and has been appointed special attorney general for Washington State and lead
counsel to manage both state and federal, multi-district class actions. Kim is frequently retained by
other lawyers to serve as lead trial or appellate counsel.

Kim practiced with the criminal defense firm of Allen & Hansen, and served as a judicial extern clerk
to The Honorable Eugene A. Wright, Senior Judge, Ninth Circuit Court of Appeals, before joining
Tousley Brain Stephens PLLC in 1981. He managed the firm from January 1994 through March 1997,
reassuming this position from September 2001 through December 2008.

Representative Matters

Commercial Litigation

Anderson et al. v. Cedar Grove Composting, Inc. - Defended Queen City Farms, Inc., in $2 billion
pollution and environmental clean-up case involving thousands of class members. The trial court
certified a settlement class and approved settlement of all claims against Queen City Farms in return
for Queen City Farms assigning to the class its rights, if any, in one CGL insurance policy with a $1
million limit while Queen City Farms retained all rights to defense costs under the same policy.

DeGroot v. Doyle – Represented founding member of weight loss clinics related to conversion of
intellectual property. The case settled for confidential sums.

Diamond Parking, Inc. v. Washington State Trade & Convention Center et al. - Appointed special
attorney general for the state of Washington to handle development disputes arising in connection
with a downtown office building developed on Washington State Convention Center property.
Washington State prevailed on appeal in an unpublished opinion.

Ellis Court Apartments Limited Partnership v. State Farm Insurance Company - Successfully
represented plaintiff at trial and on appeal against its property insurer related to wrongful denial of
coverage for water intrusion and consequent collapse of low income housing project. This is the first

                                                     1
         Case 2:19-cv-01116-TSZ Document 16-1 Filed 08/20/19 Page 3 of 13




reported case in Washington to reject the manifestation trigger for first-party property insurance
coverage and is reported at 117 Wn. App. 807, 72 P.3d 1086 (2003).

Fjetland v. Lone Star Northwest, Inc., et al. - Successfully defended Lone Star Northwest, Inc.,
against $90 million antitrust and racketeering claims.

Proview Technology, Inc. v. AU Optronics Corporation, et al. - Represented retailer of products
incorporating liquid crystal displays related to alleged antitrust, price-fixing conspiracy. The case
settled for confidential payments in the low to mid eight figure range.

Stein v. Geonerco, Inc. - Successfully defended homebuilder Geonerco, Inc., in multi-million dollar
putative class action litigation concerning siding installed in a manner that allegedly invalidated the
manufacturer's warranty. The case was dismissed by the plaintiff class and the individual plaintiffs
after the Court of Appeals stayed the litigation pending binding arbitration on an individual basis. The
case is reported at 105 Wn. App. 41, 17 P.3d 1266 (2001).

Wood v. Bainbridge et al. - Successfully defended a group of 104 defendants sued for racketeering
and mail and wire fraud. The trial court dismissed all claims and the Ninth Circuit Court of Appeals
imposed sanctions on the plaintiff. The United States Supreme Court denied certiorari.

Class Action Litigation

Armon v. Washington State Univ. – Co-lead counsel in data breach case involving stolen hard drive
containing personal information of over one million individuals; preliminary approval granted of
$5.26 million settlement plus injunctive relief.

Barrett v. PABCO, Inc. - As lead counsel, successfully represented a national class of homeowners
with allegedly defective PABCO HO-25 or HZ-25 roofing shingles. The case settled on a claims-
made basis doubling the compensation otherwise available to class members under a consent decree
negotiated with the Attorney General contemporaneously.

Carroll v. Nuprecon, Inc. - Successfully defeated two attempts at class certification by truck drivers
claiming to be entitled to be paid prevailing wages.

Cole v. Wells Fargo Bank, N.A. - Appointed lead counsel for national class of consumers overcharged
banking fees by Wells Fargo. The case resolved when the bank agreed to reimburse its customers all
overcharges and pay fees and costs. Judge Lasnik, W.D. WA, noted this settlement was an example
of the kind of justice class actions could achieve.

Commonwealth Land Title Ins. Co. adv. EC & Associates - Successfully defended class action suit
alleging unfair and deceptive underwriting policies. The plaintiffs dismissed their claims with
prejudice before seeking class certification.



                                                    2
         Case 2:19-cv-01116-TSZ Document 16-1 Filed 08/20/19 Page 4 of 13




Delay et al. v. Hurd Window Manufacturing Company - Appointed co-lead counsel for multi-state
class of consumers who were fraudulently induced to purchase energy savings windows. The case
settled for $5.3 million.

Grays Harbor Adventist Christian School et al. v. Carrier Corp. - As co-lead counsel, represented a
national class who alleged Carrier Corporation sold defective high efficiency furnaces. The case
settled when Carrier agreed to provide an enhanced 20-year warranty for consumers whose furnaces
had not failed, and reimburse consumers who had already repaired their furnaces. Three million
consumers were covered under the settlement, which was valued at over $300 million.

Ikuseghan v. Multicare – Represented class of patients who received unwanted cell phone calls. The
case settled for $2.5 million resulting in average compensation of $2,500 per class member.

In re Behr Sealant Class Action Litigation - Appointed co-lead counsel for national class of
purchasers of allegedly defective sealant. The case settled on a claims-made basis valued in excess of
$100 million.

In re The Home Depot, Inc., Customer Data Security Breach Litigation, No. 14-md-02583 (N.D.
Georgia) (Plaintiffs’ Executive Committee) ($43.5 million settlement for financial institutions
impacted by data breach) - Served on the executive committee in multi-district litigation to prosecute
claims of financial institutions against Home Depot related to its 2014 data breach. The financial
institutions sought to recover losses they incurred in reissuing cancelled credit cards and paying fraud
claims. The financial institutions alleged that Home Depot intentionally neglected its data security to
maximize profits. Hon. Thomas W. Thrash, Jr., United States District Court Judge for the Northern
District of Georgia, granted final approval to a $43.5 million settlement to cover financial institution
losses, attorneys’ fees and costs. The judgment is on appeal.

In re IKO Roofing Shingle Products Liability Litigation – (MDL Docket No. 2104) Co-counsel for
national class of homeowners with allegedly defective roofing shingles. Settled for extended
warranties, replacement shingles or cash value of replacement shingles, all with an estimated value of
$30 million.

In re Neurontin Class Action Litigation - Represented ASEA as class representative in litigation
against Pfizer Inc. Pfizer Inc. agreed to pay $325 million to resolve claims it defrauded insurers and
other healthcare benefit providers by marketing Neurontin for unapproved uses.

In re Northwestern Mutual Class Action Litigation - Represented a putative Washington class of
Northwestern Mutual annuity purchasers. Northwestern Mutual manipulated annuity payments to its
insureds resulting in loss of income over 20 years. Northwestern Mutual Life Insurance Co. paid $84
million to settle the claims after trial.

In re Premera Blue Cross Custody Data Security Breach Litigation - Appointed sole interim lead
counsel in multi-district litigation pending in the U.S. District Court for the District of Oregon. The


                                                    3
         Case 2:19-cv-01116-TSZ Document 16-1 Filed 08/20/19 Page 5 of 13




lawsuit alleges that Premera allowed a massive breach of its data systems, permitting hackers access
to the personal, medical, and financial information of more than 11 million Premera subscribers and
employees. A $32 million cash and $42 million injunctive relief settlement is pending approval.

JCC Pelletz v. Weyhauser Company - Appointed local and liaison counsel for national class of
consumers who purchased defective Choicedek® decking and railing. The case settled on a claims
made basis without any cap on damages.

Lloyd Clemons v. New Werner Co, et al. - Appointed co-lead counsel for a national class of
consumers who purchased Werner "Easy Access Attic Ladders" with allegedly defective hinges. The
case settled for relief valued in excess of $48 million, entitling each class member to a free
replacement ladder.

McAdams v. Monier, Inc. et al. – Represented California class of homeowners against Monier, Inc.
over defective roofing tiles through trial. The California Court of Appeals in Case Number C73435
remanded this case to the trial court for entry of judgment exposing Monier, Inc. to damages of
approximately $500 million.

Nelson v. Appleway Chevrolet, Inc. - Successfully represented plaintiff class of purchasers of vehicles,
parts, and services against automobile dealers in Washington who illegally charged and collected
B&O tax. The trial court certified a CR23(b)(2) class and granted summary judgment of liability,
which was affirmed on appeal, Nelson v. Appleway Chevrolet, Inc., 129 Wn. App. 927, 121 P.3d 95
(2005), and affirmed again by the Washington State Supreme Court at 160 Wn.2d 173, 152 P.3d 847
(2007). Class members received full refunds of all tax overpayments.

Richison v. American Cemwood Corp. - Appointed as co-lead counsel for national (excluding
Colorado) class of Cemwood shake property owners. The San Joaquin County Superior Court
approved a $105 million partial settlement with the manufacturer's parent company. The remaining
claims settled shortly before trial for an additional $85 million.

Ross v. Trex Company, Inc. - Appointed as co-lead counsel for a national class of consumers who
purchased defective Trex® decking and railing. The case settled on a claims made basis without any
cap on damages entitling class members to replacement product and a labor allowance.

Soft White Wheat Farmers v. Monsanto Company - Appointed co-lead counsel in multi-district
consolidated litigation for class of Northwest wheat growers related to market losses they suffered
after genetically-modified wheat was discovered in Eastern, Oregon. The case settled for $2.375
million dollars.

Spafford v. EchoStar Corp., et al. - Appointed co-lead counsel for Washington consumers who
received illegal telephone solicitations. Parts of the case are published at 448 F. Supp. 2d 1220 (W.D.
Wash. 2006) (involving First Amendment challenge) and 2007 WL 2055838 (W.D. Wash. July 16,



                                                   4
         Case 2:19-cv-01116-TSZ Document 16-1 Filed 08/20/19 Page 6 of 13




2007) (involving vicarious liability). The case was resolved successfully for injunctive and cy pres
relief.

Zwicker et al. v. General Motors Corporation - Appointed co-lead counsel for national class of 4.2
million purchasers of certain GM trucks with defective speedometers. The case was resolved
successfully by GM agreeing to fix defective speedometers for free and to reimburse class members
for all past repair costs.




                                                   5
         Case 2:19-cv-01116-TSZ Document 16-1 Filed 08/20/19 Page 7 of 13




Eminent Domain/Condemnation Litigation

City of Seattle v. Pumpkin & Big Man, LLC, et al. – Secured for our clients the highest sum ever paid
for a Seattle office building.

City of Lake Forest Park v. Starbucks, et al. – Represented Starbucks in a partial parcel take
minimizing revenue loss while preserving retail operations throughout re-construction.

City of Seattle v. Mark and Pennie, LLC – Represented property owner in take of commercial property
resulting in a settlement of almost twice the City’s original offer.

Port of Seattle v. Equitable Capital Group, Inc., et al. - Successfully represented the Port of Seattle
through trial and before the Washington State Supreme Court as lead counsel in eminent domain
action in which property owners sought $70 million. The jury returned a $12 million verdict favorable
to the Port. The case was appealed, affirmed, and is reported at 127 Wn.2d 202, 395 P.2d 275 (1995).

Sound Transit v. Kent Central LLC - Negotiated resolution of condemnation action on behalf of
Benaroya Properties as owners of the "Rainier Brewery" property whereby Benaroya Properties
received over twice its purchase price for the condemned property just seven months after purchasing
it.

Sound Transit v. L & R Investment Company (dba WallyPark) - Negotiated resolution of a
condemnation action on behalf of WallyPark owners involving the redesign and construction of an
approximately 2,000-stall parking garage serving Seattle-Tacoma Airport.

Sound Transit v. S. 200th Street LLC (dba SeaTacPark.com) - Successfully resolved condemnation of
part of a commercial parking lot by almost doubling Sound Transit's offer while significantly reducing
the area of the take and minimizing future development impacts.

Seattle Monorail Project v. SBTM LLC et al. - Successfully represented developer of downtown hotel
and condominium project in condemnation of 1600-square-foot air-rights easement by the Seattle
Popular Monorail Authority. The case settled shortly before trial in the mid-seven figure range,
approximately ten times greater than the Monorail's initial offer.

Real Estate, Land Use and Construction Litigation

Residential Investment Partners v. S.C. Partners Inc. et al. - Successfully represented owner,
developer, and general contractor against subtrades for construction defects. The case resulted in an
excess insurance judgment of approximately $2 million against one defendant and $1.5 million in
settlements against the others.




                                                   6
          Case 2:19-cv-01116-TSZ Document 16-1 Filed 08/20/19 Page 8 of 13




TFL Associates LLC et al. v. Rainier View Water Company et al. - Successfully procured and
defended water rights for developer of master planned community consisting of approximately 2,500
residences on 483 acres of land before Washington State Utilities & Transportation Commission.

Securities Litigation

CMP Holdings, LP v. Swinomish Indian Tribal Community et al. - Successfully defended the
Swinomish Indian Tribe and its advisers from securities fraud allegations in Dallas, Texas, related to
multi-million dollar development of a marina on tribal land in Washington.

John v. MidCom Communications, Inc., et al. - Successfully defended MidCom Communications,
Inc., including its directors and officers, from securities and common law fraud claims. The case
settled for confidential sums after the Washington State Securities Act claims were dismissed.

Johnson et al. v. Amgen Boulder, Inc., et al. - As lead counsel, successfully represented a large class
of limited partners that invested approximately $50 million to fund the development of a genetically-
engineered molecule with the world's largest biotech company. The case settled shortly before trial for
payments totaling $82 million.

McCaugherty et al. v. Siffermann et al. - Successfully represented plaintiffs as lead counsel in
securities fraud action against federal banking regulators and others arising out of a $30 million
leveraged buyout of a property management and syndication company from a failed savings and loan
association. The case settled for confidential sums. Parts of the case are reported at 77 F. Supp. 1128
(N.D. Cal. 1991) and 132 F.R.D. 2341 (1990).

Phoenix Partners II Limited Partnership et al. v. Serviscope, Inc., et al. - Successfully represented
plaintiff venture capitalists as lead counsel in securities fraud action against biotech company
involving mezzanine financing. The case settled for $2.6 million, which was the full amount invested,
plus attorneys' fees and costs.

In re: Washington Mutual Mortgage Backed Securities Litigation - Appointed Liaison Counsel for a
class of purchasers of certain mortgage backed securities sold by Washington Mutual subsidiaries.
The case settled for $26 million shortly before trial.

Wolf et al. v. Asiamerica et al. - Successfully represented plaintiff class of investors as lead counsel in
securities fraud action against international leveraged buyout corporation. The case settled for $4.6
million, which was the full amount invested, plus attorneys' fees and costs.




                                                     7
          Case 2:19-cv-01116-TSZ Document 16-1 Filed 08/20/19 Page 9 of 13




Publications and Presentations

Associate Professor: Real Estate Litigation and Dispute Resolution - University of Washington School
of Business, Commercial Real Estate Certificate Program (2003 through present term)

Panelist and Author – Litigating Class Actions, Law Seminars International (May 2019)

Speaker and Author – Cambridge Forum on Plaintiffs’ Class Action Litigation (May 2019)

Speaker, Author and Panelist: Class Action Litigation Conference – Mediation and Settlement
Strategies, Perrin Conferences (May 2016)

Speaker and Author: 6th Annual Eminent Domain Conference – Negotiating the Best Resolution to
Your Condemnation Case, The Seminar Group (May 2016)

Speaker, Author and Panelist: The Future of Class Actions, featuring the Hon. Jon Tigar and the Hon.
Laurel Beeler - Cutting Edge Topics in Class Action Litigation; Class Settlement: Approval, Fees, Cy
Press, and Service Awards, The Federal Bar Association Litigation Section, Northern California
Chapter (Nov. 2015)

Speaker and Author: Highlights and Strategies in Data Breach Litigation – Theories of Recovery,
American Association for Justice (October 2015)

Speaker and Author: Consumer Financial Protection Bureau (CFPB) in the Obama Administration's
Second Term: The Potential Impact on Securities and Financial Industry Class Actions, Law
Seminars International (May 2013)

Speaker and Author: Litigating Class Actions, Preparing to File Class Actions: Case investigation;
selection of class representatives; conflicts; solicitation; pre-filing investigation and strategies, Law
Seminars International (May 2012)

Speaker and Author: Issues in Condemnation, Valuing Contaminated Property, The Seminar Group,
(December 2010)

Speaker and Author: Special Issues from Condemnation Disputes in a Weak Market: Evidentiary and
Valuation Issues, Commercial Real Estate Workouts & Remedies, Law Seminars International (July
2008 and June 2009)

Speaker and Author: Dispute Resolution Through Litigation-Arbitration-Mediation, Seattle Chapter of
the Appraisal Institute Annual Fall Real Estate Conference (November 2008)

Speaker and Author: What a Plaintiff's Class Action Lawyer Should Look for Before Filing a
Complaint, Law Seminars International (2007)


                                                     8
        Case 2:19-cv-01116-TSZ Document 16-1 Filed 08/20/19 Page 10 of 13




Speaker and Author: A Practical Guide to Attorney-Client Privilege, the Work Product Doctrine,
Joint Litigation Agreements, and Ex Parte Contacts (2006)

Speaker and Author: Cross-Examination of Expert Witnesses: Conducting an Effective Cross-
Examination in Washington, Lorman Education Services (2001)

Speaker and Author: Finding, Preparing, and Using Expert Witnesses, Ethical Issues in Presenting
Expert Testimony, Washington State Bar Association (1999)




                                                 9
        Case 2:19-cv-01116-TSZ Document 16-1 Filed 08/20/19 Page 11 of 13




Professional and Community Involvement

American Bar Association (Litigation, Securities, and Business Law Sections)

FINRA (Financial Industry Regulatory Authority, formerly NASD, Inc.) - Member and Board of
Arbitrators

Gerson Lehrman Group Legal Council, International Consulting Group – Member

King County Superior Court – Arbitrator

National Campaign for Tolerance, Southern Poverty Law Center - Founding Member

Oregon State Bar Association

Public Justice Foundation – Member
    Class Action Preservation Committee Member

Washington State Bar Association (Trial Practice and Real Property Sections)

Professional Recognition

Fellow, Litigation Counsel of America

Designated in 2020 as Lawyer of the Year in Litigation – Real Estate in Seattle by Best Lawyers®

Designated in 2018 as America’s Top 100 High Stakes Litigators®

Repeatedly recognized as a "Super Lawyer" in Washington Law & Politics magazine

Repeatedly designated as one of the Best Lawyers in Washington by Seattle magazine and Puget
Sound Business Journal

Designated in 2013, 2015 and 2017 as Real Estate Litigation Lawyer of the Year for the greater
Seattle Tacoma metropolitan area by US News - Best Lawyers®

Designated in 2014, 2015, 2016 and 2017 as one of The Best Lawyers in America in the areas of
Commercial Litigation, Eminent Domain and Condemnation Law, Litigation - Real Estate, Litigation
- Securities and Real Estate Law by Best Lawyers®

Listed among Top Attorneys in Washington by Seattle Magazine since 2012

Profiled in Who's Who in American Law, Business and Management

                                                 10
         Case 2:19-cv-01116-TSZ Document 16-1 Filed 08/20/19 Page 12 of 13




Recipient of American Jurisprudence Awards

AV Preeminent® Rated (Highest Rating for skill and ethics) in Martindale-Hubbell®

Education

J.D., with honors, University of Washington School of Law

B.A., magna cum laude, University of Washington

     Phi Beta Kappa

Undergraduate studies, Seattle University Honors Program

Admissions

Washington

Oregon

U.S. District Court District of Oregon

U.S. District Court for the Western District of Washington

U.S. District Court for the Eastern District of Washington

U.S. Bankruptcy Court for the Western District of Washington

U.S. Court of Appeals for the Seventh Circuit

U.S. Court of Appeals for the Eighth Circuit

U.S. Court of Appeals for the Ninth Circuit

U.S. Court of Appeals for the Tenth Circuit

U.S. Court of Appeals, Federal Circuit

U.S. Supreme Court




                                                  11
         Case 2:19-cv-01116-TSZ Document 16-1 Filed 08/20/19 Page 13 of 13




Pro Hac Admissions

U.S. District Court for the District of Alaska

U.S. District Court for the Northern District of California

U.S. District Court for the Southern District of California

U.S. District Court for the Central District of California

U.S. District Court for the Northern District of Georgia

U.S. District Court for the Northern District of Illinois

U.S. District Court for the Central District of Illinois

U.S. District Court for the Southern District of Iowa

U.S. District Court for the District of Kansas

U.S. District Court for the Eastern District of Michigan

U.S. District Court for the District Minnesota

U.S. District Court for the District New Jersey




FIRM/MKTG/314588.4




                                                     12
